Citation Nr: 0307233	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  96-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.A.J., M.D.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from August 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The Board remanded this issue in May 2000 for further 
development and it has returned for appellate decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served in combat during the Vietnam War. 

3.  The veteran does not have PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.304(f), 3.159 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
December 1995 statement of the case, the November 1996, 
February 2000, and October 2002 supplemental statements of 
the case, the May 2000 Board remand, and a letter sent to the 
veteran in June 2002, which specifically addressed the 
contents of the VCAA in the context of the veteran's claim.  
The RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claim.  Under these circumstances, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in June 2002 and 
the supplemental statement of the case dated in October 2002, 
the RO asked the veteran to identify records relevant to his 
claim.  The June 2002 letter and the supplemental statement 
of the case dated in October 2002 explicitly set out the 
various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

The Board emphasizes that the RO has made numerous attempts 
to obtain further information as to available medical 
evidence and to schedule VA medical examinations for the 
purpose of obtaining opinions addressing the existence and 
etiology of the claimed disability. VA regulations provide 
that when entitlement or continued entitlement to a VA 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate. 38 C.F.R. 
§ 3.655(a) (2002).  The RO notified the veteran of this in 
correspondence dated in May 1999.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, as in this case, the claim shall 
be rated based on the evidence of record. 38 C.F.R. § 
3.655(b).

In May 2000, the Board remanded this issue for further 
development, to include scheduling the veteran for an 
examination. The RO notified the veteran in an August 2002 
letter that it was scheduling an appointment for him. 
According to records from the VA Medical Center (VAMC), the 
veteran failed to appear for a scheduled psychiatric 
examination in June and August 2002.  The RO issued a 
supplemental statement of the case in October 2002 informing 
the veteran that he had failed to appear for his 
examinations, and that the denial of his claim was continued.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
The Court has also held that the duty to assist is not a 
blind alley, see Olson v. Principi, 3 Vet. App. 480, 483 
(1992), and is not a license for a "fishing expedition" to 
determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim. See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992). In this case, VA has attempted to 
assist the veteran with his claim and made numerous attempts 
to locate him; however, he has not responded or kept in 
contact with VA. Based on these particular facts, therefore, 
there is no further action which must be undertaken to comply 
with the provisions of the VCAA and the claims will instead 
be decided based on the evidence of record consistent with 38 
C.F.R. § 3.655.

The Board also notes that, pursuant to the Board's May 2000 
remand, the RO obtained the specific PTSD examination 
questions that prompted the October 1999 examiner's responses 
in the original examination report.  Also, the RO was unable 
to obtain additional private medical records from Dr. J.A.J. 
because the veteran failed to respond to any of the RO's 
correspondence.  

The primary reasons for the Board's May 2000 Remand were to 
secure a copy of the specific PTSD examination questions used 
by the October 1999 VA Board of examiners, any private 
medical records from Dr. J.A.J., and a medical examination of 
the veteran's claimed disorder, which was requested if the RO 
was unable to obtain the specific PTSD examination questions 
used in the October 1999 VA examination. Under the 
circumstances presented by this case, where the appellant 
failed to cooperate and no additional service medical records 
are available, the Board finds that the RO "substantially 
complied" with the Board's May 2000 Remand direction. See 
Evans v. West, 12 Vet. App. 22, 31 (1998).

Accordingly, given that the veteran failed to report to be 
examined in order to support his service-connection claim for 
this disorder, no additional evidence, other than the 
questions asked during the PTSD examination, has been 
associated with the claims file that was not of record in May 
2000 when the Board remanded the case. Therefore, the Board 
will decide this issue based on the evidence of record at the 
time of the May 2000 Remand. 38 C.F.R. § 3.655.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  

In 1994, the veteran filed his claim.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330-10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  As discussed 
below, the veteran's claim for service connection for PTSD 
fails under all applicable versions of 38 C.F.R. § 3.304(f).  

The veteran asserts that he has PTSD due to his service.  He 
alleges that he has PTSD due to participation in combat in 
Vietnam, as well as several non-combat incidents.  In light 
of the Board's determination that the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
issue of whether verified stressors exist is a "downstream" 
issue that will not be further discussed.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  

The veteran's discharge (DD Form 214) indicates that he was 
an infantryman and he received the Combat Infantry Badge 
(CIB).  The veteran's service medical records do not show 
complaints, treatment, or a diagnosis involving psychiatric 
symptoms.  The veteran's separation examination report, dated 
in July 1970, shows that his psychiatric condition was 
clinically evaluated as normal.     

The post-service medical evidence includes VA psychiatric 
examination reports, dated in September 1994, July 1996, and 
October 1999.  The September 1994 report shows a diagnosis of 
a mild anxiety disorder, not otherwise specified.  According 
to the July 1996 examination report, the same examiner from 
September 1994 diagnosed the veteran with dysthymia. 

In September 1999, VA conducted a Social and Industrial 
Survey, which essentially indicated that the veteran did not 
work.

The October 1999 VA psychiatric report shows that a Board of 
two physicians examined the veteran.  According to the 
report, both examiners reviewed the claims folder, including 
the veteran's service medical records, the previous reports 
that have been made, the September 1999 VA Social and 
Industrial Survey, the certificates from private 
psychiatrists, Social Security Administration (SSA) records, 
as well as the transcripts of two separate hearings held at 
the RO.  After this, the examiners interviewed the veteran.  
Based on the above, it was the unanimous opinion of the 
examining Board of two that the veteran's history of symptoms 
and the evaluation of the veteran did not confirm a diagnosis 
of PTSD.  The examiners noted that the veteran recalled 
memories of Vietnam, but they were secondary to his own 
depressive feelings in which he remembered all the negative 
experiences in his life.  The veteran's depressive disorder 
was definitely associated with the fact that his [nonservice-
connected] cardiac condition impaired him to continue working 
and to carry out the activities to which he was used to 
before.  The final diagnosis was dysthymia, with an inability 
to work secondary to a serious cardiac problem.  

Social Security Administration (SSA) records indicate that 
SSA awarded disability benefits to the veteran in 1995 based 
primarily on heart disease and an anxiety disorder.  
According to a December 1994 SSA medical record, although an 
examiner commented preliminarily that the veteran was 
diagnosed with PTSD based on history, the physician who 
subsequently examined the veteran diagnosed the veteran with 
an anxiety disorder.  According to an April 1995 medical 
report submitted by J.R., M.D., (prepared for SSA) the doctor 
diagnosed the veteran with coronary artery disease, status 
post quadruple coronary bypass, residual angina, and 
depression.

The Board finds that the September 1994, July 1996, and 
October 1999 VA psychiatric examination reports, as well as 
the SSA records, are highly probative evidence that shows 
that the veteran does not have PTSD.  In these reports, the 
examiners each determined that the veteran's correct 
diagnosis was something other than PTSD.  The Board finds the 
foregoing evidence compelling, and that the preponderance of 
the evidence is against the veteran's claim.

In reaching this decision, the Board has considered the 
reports and May 1996 and October 1997 testimony before a 
hearing officer at the RO of the veteran's private 
psychiatrist, J.A.J., M.D., to the effect that the veteran 
has PTSD due to his service.  However, any probative value of 
this evidence is offset by the fact that none of it is shown 
to have been based on a review of the veteran's claims file 
or any other detailed and reliable medical history.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Nor is any of it accompanied by 
other indicia of reliability, to include a rationalized 
explanation or psychological testing.  Moreover, in a 
separate letter, apparently submitted to SSA, Dr. J.A.J. 
noted that the veteran had recently had a myocardial 
infarction and that he was depressed.  Dr. J.A.J. did not 
include a diagnosis of PTSD.  This contradicts Dr. J.A.J.'s 
testimony and correspondence presented to the RO.  The Board 
therefore finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  As the preponderance of the evidence is 
against the claim that the veteran has PTSD, the veteran's 
claim for service connection for PTSD fails on the basis that 
all elements required for such a showing have not been met.  

The Board has considered the veteran's oral testimony before 
a hearing officer at the RO in May 1996 and October 1997, as 
well as written testimony submitted in support of his 
arguments that he has PTSD that should be service connected.  
His statements are not competent evidence of a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
PTSD must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

